     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21           Page 1 of 17 PageID 85



                              United States District Court
                           For the Northern District of Texas
                                  Fort Worth Division

IOU Central, Inc. d/b/a IOU                  §
Financial, Inc.,                             §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §
                                             §
Voltata TP Acquisition, LLC b/b/a            §     Case No. 4:20-cv-1181
Trans Pecos Electric, Inc.; Julie            §
Johncox Siglinger; JPFI, LLC a/k/a           §
JP Solutions; and, Tammy Shaklee,            §
Individually and as Trustee of the           §
Tammy Shaklee Trust,                         §
                                             §
       Defendants.                           §




                        Julie Johncox Siglinger’s and JPFI, LLC’s
                               12(b)(6) Motion to Dismiss
                       Plaintiff’s First Amended Complaint and
                                     Brief in Support




       Defendants, Julie Johncox Siglinger (Julie) and JPFI, LLC (JPFI) (collectively, JPFI

Defendants), file their 12(b)(6) Motion to Dismiss Plaintiff’s First Amended

Complaint and Brief in Support as follows:




Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 1
    Case 4:20-cv-01181-Y Document 9 Filed 01/15/21          Page 2 of 17 PageID 86



                                            I.

                                      Issue Presented

       On October 26, 2020, Plaintiff filed suit on a Loan to Voltata TP Acquisition,

LLC (Voltata) and a personal Guaranty signed by Paul Siglinger. Plaintiff did not even

allege that the JPFI Defendants applied for or signed the Loan, signed a Guaranty,

or were even Voltata members. Instead, Plaintiff sought to hold the JPFI Defendants

liable for Voltata’s Loan and Paul’s Guaranty because (a) Julie and Paul are married,

(b) they both work from offices in their shared homestead, and (C) Julie transferred

a rental property to her company a month before Paul applied for Voltata’s.

       Naturally, the JPFI Defendants moved to dismiss the case against them. To

avoid likely dismissal, Plaintiff unilaterally filed an Amended Complaint on

December 20, 2020. Yet, even with the benefit of reviewing the JPFI Defendants’

Motion to Dismiss, Plaintiff still has not stated—and cannot state—a legally

cognizable claim against the JPFI Defendants’. Despite incanting new legalistic

phrases, the facts stubbornly remain the same:

           •   The Voltata Loan was between Plaintiff and Voltata, not Julie or JPFI;

           •   Paul completed the Voltata Loan application, not Julie or JPFI;

           •   Paul signed a Guaranty, not Julie or JPFI;



Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 2
    Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                     Page 3 of 17 PageID 87



            •   Julie transferred a rental property one month before Paul even

                completed the Voltata Loan application;

            •   Julie and JPFI are not members of Voltata;

The JPFI Defendants respectfully request that the Court dismiss Plaintiff’s claims as

to the JPFI Defendants.

                                                      II.

                                       Argument & Authorities

        The standard for evaluating Rule 12(b)(6) motions is well-established. “Factual

allegations must be enough to raise a right to relief above the speculative level.”1

This means that Plaintiff’s factual allegations “must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’”2 And,

although the Court considers the Complaint’s factual allegations as true, it is “not

bound to accept as true a legal conclusion couched as a factual allegation.”3

A. According to its Amended Complaint, Plaintiff’s case involves a transaction

between Plaintiff, Voltata, and Paul—not Julie or JPFI.

        Although at times obscured by baseless, conclusory allegations of fraud and

ratification, Plaintiff’s Complaint does describe a typical business loan gone bad.


1
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).
2
  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
3
  Id. (quoting Twombly, 550 U.S. at 555).
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 3
    Case 4:20-cv-01181-Y Document 9 Filed 01/15/21           Page 4 of 17 PageID 88



These allegations describe a loan that Plaintiff made to Voltata (the Voltata Loan)

supported by Paul’s Guaranty:

           •   “Voltata is a limited liability company … whose members are Paul and

               Clifton M. Mitchell … .”4

                  o Plaintiff does not allege or claim that the JPFI Defendants were

                      members or had any interest in Voltata.

           •   “On 6/14/18, [Paul] submitted a Loan Application to [Plaintiff] … .”5

                  o Plaintiff does not allege that the JPFI Defendants submitted any

                      applications to Plaintiff for any loans.

           •   “On 6/21/18, [Paul] executed a Promissory Note for [Voltata] to IOU for

               a gross loan amount/principal of $161,250 … .”6

                  o Plaintiff not allege that the JPFI Defendants executed any

                      Promissory Note for Voltata.

           •   “The Note includes a Security Agreement, by which [Paul] and [Voltata]

               and all other recipients of the Funds, such as [Julie] and [JPFI] were to




4
  Amended Complaint, p. 1, para. 2.
5
  Id. at p. 3, para. 16.
6
  Id. at p. 3, para. 17.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 4
    Case 4:20-cv-01181-Y Document 9 Filed 01/15/21           Page 5 of 17 PageID 89



               encumber their property, proceeds and assets as collateral for the

               Loan … .”7

                  o Interestingly, Plaintiff added the language “and all other

                      recipients of the funds, such as [Julie] and [JPFI]” after reviewing

                      the JPFI Defendants’ previous Motion to Dismiss. There is still no

                      factual allegation that they ever received funds or, even

                      assuming they did, why this creates liability. Again, this phrase is

                      not legal alchemy; it does not transform a case against a

                      defaulting debtor and guarantor into a case against any

                      business that might have received loan funds.

           •   “On or about the Closing Date, [Paul] electronically executed a

               Guaranty of the Note … .”8

                  o Plaintiff does not allege that Julie or JPFI executed a Guaranty of

                      the Voltata Loan.

           •   “The Guaranty provides for its enforcement against [Paul] if [Voltata[]

               defaults on its obligations under the Note and Paul fails to satisfy its

               obligations … .”9


7
  Id. at p. 3, para. 19.
8
  Id. at p. 4, para. 20.
9
  Id. at p. 5, para. 22.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 5
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21            Page 6 of 17 PageID 90



                      o While Plaintiff alleges that Paul’s Guaranty may be enforced

                         against his “successors and assigns,” it does not allege how the

                         JPFI Defendants could be considered successors or assigns.

           •   “On the Closing Date, [Paul] executed a Debit Agreement with [Voltata]

               to [Plaintiff] … .”10

                      o Plaintiff does not allege that Julie or JPFI executed a Debit

                         Agreement.

           •   “On the Closing Date, [Paul] approved disbursement of the Funds …

               .”11

                      o Plaintiff does not allege that Julie or JPFI approved—or even had

                         the capacity to approve—disbursement of any Voltata Loan

                         funds.

           •   “Defendants breached the Instruments just after receipt of the Funds

               … .”12

                      o While Plaintiff uses the term “Defendants” here, it—to this

                         point—has not explained what, if any, Instruments that Julie and




10
   Id. at p. 5, para. 24.
11
   Id. at p. 5, para. 25.
12
   Id. at p. 5, para. 27.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 6
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                Page 7 of 17 PageID 91



                       JPFI could breach. To the contrary, the only Instruments Plaintiff

                       has described are the Voltata Loan and Paul’s Guaranty.

           •   “[Paul and [Voltata] did not intend to repay the Funds … .”13

These allegations describe a fairly simple transaction between Plaintiff (the lender),

Paul (the Voltata Loan’s applicant and sole Guuarantor), and Voltata (the recipient

of the Voltata Loan’s funds).

       Notably, the described transaction does not involve Julie or JPFI. Instead,

Plaintiff alleges that Paul applied for a loan for Voltata—whose members are Paul

and Clifton M. Mitchell.14 Plaintiff loaned the money based on Paul’s application and

Paul’s guarantee; and, Voltata received the loan funds.

       Julie and JPFI are notably absent from Plaintiff’s described transaction.

According to Plaintiff’s Complaint:

           •   Julie and JPFI are not members of Voltata—the loan recipient;

           •   Julie and JPFI did not submit an application to Plaintiff;

           •   Julie and JPFI did not execute a Promissory Note;

           •   Julie and JPFI did not execute a Security Agreement;

           •   Julie and JPFI did not execute a Guaranty;


13
  Id. at p. 5, para. 29.
14 In Plaintiff’ Original Complaint, it claimed that Tammy Shaklee was Voltata’s other member, but,
apparently, Plaintiff has now removed that factual allegation.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 7
    Case 4:20-cv-01181-Y Document 9 Filed 01/15/21            Page 8 of 17 PageID 92



           •     Julie and JPFI did not execute a Debit Agreement; and

           •     Julie and JPFI did not receive Voltata Loan funds by wire from Plaintiff.

Plaintiff’s Amended Complaint very clearly describes a loan transaction between

itself, Voltata, and Paul. It does not describe a transaction between Plaintiff and

Julie or JPFI.

       While Plaintiff details Paul’s and Voltata’s activities, Plaintiff’s Amended

Complaint does not allege any actions that Julie or JPFI directed towards Plaintiff.

There is no allegation that the JPFI Defendants made a single representation or

statement to Plaintiff. Simply put, Plaintiff did not identify any disclosures,

representations, or statements from the JPFI Defendants. And, consequently, there

is not a single representation from Julie or JPFI that Plaintiff could have relied on

when making business decisions about the Voltata Loan.

B. Plaintiff’s boilerplate, conclusory allegations do not create or support a

claim for relief against Julie or JPFI.

       Plaintiff did not plead any factual allegations supporting a claim against the

JPFI Defendants. After clearly describing a transaction between itself, Voltata, and

Paul, Plaintiff resorts to boilerplate, conclusory allegations straining to cast liability

beyond the underlying transaction and ensnare Julie and JPFI. But Plaintiff’s

conclusory allegations of law, baseless factual inferences, and formulaic recitation

Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 8
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                     Page 9 of 17 PageID 93



of the elements will not defeat a motion to dismiss for failure to state a claim.15 “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’”16

        Here, the difference is stark between Plaintiff’s well-pleaded allegations

against Paul and Voltata, and Plaintiff’s conclusory statements about Julie and JPFI.

Plaintiff’s allegations against Paul and Voltata are fairly detailed. As noted above,

Plaintiff described a loan transaction between itself, Paul, and Voltata, but it did not

describe or identify any specific facts regarding Julie and JPFI. What does Plaintiff’s

Complaint say about Julie and JPFI?

        Not much. Plaintiff alleges that Julie is Paul’s husband;17 JPFI is Julie’s

company;18 Julie and Paul live together in Fort Worth;19 Julie and JPFI did “business

development and marketing for Current Electric;”20 and, Julie and Paul transferred a

co-owned rental property to JPFI before Paul even applied to Plaintiff for Voltata’s

loan.21 Besides these scant factual allegations having nothing to do with the




15
   See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555
(2007).
16
   Aschroft v. Iqbal, 556 U.S. 662, 677 (2009) (quoting Twombly, 550 U.S. at 555).
17
   See Amended Complaint, p. 2, para. 8.
18
   See id. at p. 2, para. 11.
19
   See id. at p. 2, para. 9.
20
   Id. at p. 2, para. 12.
21
   See id. p. 2, para 10 and p. 3, para. 14.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 9
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21        Page 10 of 17 PageID 94



underlying transaction, what does Plaintiff’s Complaint say about Julie and JPFI

related to the underlying transaction?

        Again, not much. Plaintiff pivots from alleging facts about Paul and Voltata to

peppering its Complaint with conclusory allegations and unsupported factual

inferences about Julie and JPFI. For example, despite clearly pleading that Paul

applied for and guaranteed a loan for Voltata, Plaintiff alleges that all “Defendants

breached the Instruments.”22 But Plaintiff does not explain how Julie and JPFI—at

this point, among the “Defendants”—defaulted on a loan they did not apply for,

sign, receive, or guarantee. Plaintiff merely inserted “Defendants” in place of Paul

and Voltata.

        Without any facts supporting causes of action against Julie and JPFI, Plaintiff

resorts to repeating conclusory statements. As if writing a song, Plaintiff ends each

paragraph with the same refrain: “Defendants consented, benefitted and ratified.”

Plaintiff repeats this refrain—or some version of it—fifteen times in the Complaint.

But merely repeating the same conclusory refrain at the end of each paragraph

does not transform it into a factual allegation.

        While it remains conclusory and formulaic whether stated once or multiple

times, this is Plaintiff’s chosen method for addressing its acute lack of supporting


22
  Id. at p. 5, para. 27.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 10
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                  Page 11 of 17 PageID 95



facts. Plaintiff’s Complaint fails to specifically allege how Julie or JPFI “consented” to

Paul’s or Voltata’s actions. Similarly, it fails to allege how Julie or JPFI “benefitted or

ratified” any of Paul’s or Voltata’s actions. Plaintiff’s baseless incantations remain

“’naked assertion[s]’ devoid of ‘further factual enhancement’” and, thus, they are

insufficient to support a claim for relief against Julie and JPFI.23

        Surely, being Paul’s spouse or living together does not support an inference

that Julie “consented, benefitted and ratifies” Paul’s or Voltata’s business dealings.

Likewise, the mere fact that Julie—Paul’s spouse—is JPFI’s sole member does not

support such an inference.

C. Plaintiff’s Complaint fails to allege any factual basis supporting claims

against Julie and JPFI.

        Count I in Plaintiff’s Complaint fails to state a plausible claim against Julie and

JPFI. Without any factual support, Plaintiff asks the Court to “declare, establish and

reform its Instruments to bind Defendants, jointly liable for the Loan, a security

interest in their property, assets and proceeds subrogated into any Prior Loans,

grant just relief.”24 Plaintiff wants this Court to modify its deal with Paul and Voltata.

Specifically, it is asking the Court to add Julie’s and JPFI’s names to loan documents

and a guaranty that they never agreed to and had no part in negotiating.

23
  Aschroft v. Iqbal, 556 U.S. 662, 677 (2009)(quoting Twombly, 550 U.S. at 557).
24
  Plaintiff’s Amended Complaint, p. 12, para. 63.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 11
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21         Page 12 of 17 PageID 96



        But Plaintiff does not support this extraordinary ask with any facts. While it

alleges that “[t]he inequitable or fraudulent misconduct of Defendants requires

inclusion of them ….”, it does not identify a single “inequitable or fraudulent” thing

that Julie or JPFI did.25 Plaintiff claims that it was “induced to make the Loan,” but,

again, there is no allegation that Julie or JPFI made any representations—ever—to

Plaintiff.

        In Count II, Plaintiff claims that “Defendants breached the Instruments, failed

to make payments and did not otherwise comply with their terms, which are now

due.”26 There is no allegation, however, that Julie or JPFI agreed to or even signed

Plaintiff’s “Instruments.” To the contrary, Plaintiff’s Complaint details Paul’s and

Voltata’s agreement to the loan and guaranty. Yet, undeterred by facts, Plaintiff is

asking this Court to first declare Julie and JPFI liable for a loan that they did not

agree to or sign based on unspecified “inequitable or fraudulent misconduct,” then

find that they breached “Instruments” they did not agree to or sign. This claim—like

Count I—fails to state a claim against Julie or JPFI.

        Plaintiff’s Count III appears to allege that Paul breached a fiduciary duty as a

debtor in possession. Paul’s Guaranty—as partially quoted in Plaintiff’s Complaint—

gave Plaintiff a lien and security interest in “all of Borrower’s now owned or

25
  See id. at p. 8, para. 4.
26
  Id. at p. 11, para. 67.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 12
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21         Page 13 of 17 PageID 97



hereafter acquired [property].”27 Among other things, Plaintiff complains that Paul

breached his fiduciary duty and Julie and JPFI conspired with him to breach it by

transferring the Helmick Property to JPFI.28

        But the property transfer, according to Plaintiff’s Complaint, occurred in May

2018.29 This was a month before Paul applied for the loan, and a month before

Plaintiff issued its loan to Voltata. Plaintiff never had a security interest in the

Helmick Property because it was not “now owned or hereafter acquired” when Paul

applied for the loan or Voltata received it. Simply put, Paul did not own the Helmick

Property at the time of Plaintiff’s loan.

        Notably, Plaintiff never raised these issues during the course of Paul’s

Chapter 7 bankruptcy. It never claimed that Paul fraudulently transferred property

or somehow squandered assets to Plaintiff’s—and other creditors’—detriment.

Rather, Plaintiff remained quiet in the Bankruptcy Court, and, ultimately, Paul’s debt

to Plaintiff was discharged along with a number of other debts.30

        In Count IV, Plaintiff asserts a Quantum Meruit and Unjust Enrichment claim

against Julie and JPFI. Plaintiff rests this claim on the bare allegation that




27
   Id. at p. 4, para 19.
28
   See id. at p. 13, para. 76.
29
   See id. at p. 3, para. 14.
30
   See Order of Discharge, attached as Exhibit A.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 13
     Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                  Page 14 of 17 PageID 98



“Defendants knew of and accepted the Funds … .”31 But, knowing that someone

received loan funds does not constitute Quantum Meruit or Unjust Enrichment—

even if they paid you with the loan funds.

        In Texas, the elements of Quantum Meruit require more than mere

knowledge that someone has received funds. The elements are: (1) valuable

services were rendered and materials furnished; (2) for the person sought to be

charged; (3) which services and materials were accepted by the person sought to be

charged; (4) under such circumstances as reasonably notified the person sought to be

charged that the plaintiff in performing such services was expecting to be paid by

the person sought to be charged.32 Here, there is no allegation that Plaintiff provided

any services or materials for Julie or JPFI. In fact, there is no allegation that Julie or

JPFI were even aware that Paul and Voltata were applying for a loan or received a

loan from Plaintiff and, similarly, there is no allegation that Plaintiff ever sought to

charge Julie or JPFI for anything. This Count, like the others, wholly fails.

        Counts V and VI both seek remedies based on Plaintiff being “inequitably and

fraudulently induced.”33 Neither of these Counts, however, details any allegedly

inequitable or fraudulent activity by Julie or JPFI. Instead of providing details of


31
   Plaintiff’s Complaint, p. 14, para. 84.
32
   See Vortt Exploration Co. v. Chevron USA, Inc., 787 S.W.2d 942, 944 (Tex. 1990) (emphasis added).
33
   Plaintiff’s Complaint, p. 15, para. 90, and p. 16, para. 96.
Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 14
   Case 4:20-cv-01181-Y Document 9 Filed 01/15/21         Page 15 of 17 PageID 99



supposedly fraudulent and inequitable conduct, Plaintiff again offers only naked

assertions of fraudulent conduct—on repeat. Plaintiff pleads claims of fraud

without identify any false or misleading disclosures made by Julie or JPFI. These

claims fail to state a claim against Julie or JPFI.

                                               III.

                                            Conclusion

       Julie and JPFI respectfully ask the Court to grant their 12(b)(6) Motion to

Dismiss and dismiss them from this action.




Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 15
  Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                Page 16 of 17 PageID 100



                                                Respectfully submitted,



                                            By: /s/Justin L. Jeter
                                                Justin L. Jeter
                                                State Bar No. 24012910
                                                Jeter Melder, llp
                                                1111 S. Akard Street, Suite 100
                                                Dallas, Texas 75215
                                                Tel: 214.699.4758
                                                Fax: 214.593.3663
                                                Email: justin@jetermelder.com

                                                Attorney for Julie Johncox Siglinger
                                                and JPFI, LLC

                              CERTIFICATE OF CONFERENCE

       Pursuant to the Local Rules, no Certificate of Conference is required because

this is Motion to Dismiss.



                                            By: /s/Justin L. Jeter
                                                Justin L. Jeter




Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 16
  Case 4:20-cv-01181-Y Document 9 Filed 01/15/21                Page 17 of 17 PageID 101




                                 CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been filed with the Clerk of

Court on January 15, 2021, using the CM/ECF system and was served on the

following:

Paul G. Wersant
3245 Peachtree Parkway, Suite D-245
Suwanee, GA 30024




                                            By: /s/Justin L. Jeter
                                                Justin L. Jeter




Julie Johncox Siglinger’s and JPFI, LLC’s
12(b)(6) Motion to Dismiss
Plaintiff’s First Amended Complaint and
Brief in Support- Page 17
